UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4453


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

EVERETTE EMERSON MILLS,

                  Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
District Judge. (1:06-cr-00474-NCT-2)


Submitted:    February 19, 2009             Decided:   March 24, 2009


Before GREGORY and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Randolph M. Lee, LAW OFFICES OF RANDOLPH M. LEE, Charlotte,
North Carolina, for Appellant.  Sandra Jane Hairston, Assistant
United   States  Attorney,  Greensboro,  North   Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Everette Emerson Mills pled guilty, pursuant to a plea

agreement, to one count of conspiring to possess with intent to

distribute        five      kilograms    or    more     of    a   mixture       or    substance

containing        a   detectable        amount     of    cocaine,         in   violation      of

21 U.S.C. §§ 841(b)(1)(A), 846 (2006).                        Mills stipulated in his

plea    agreement          that   he   was    accountable         for   at     least    fifteen

kilograms of cocaine.               At the conclusion of Mills’ plea hearing,

the district court found Mills’ plea knowing and voluntary and

accepted it.          The court sentenced Mills to ninety-four months’

imprisonment, and Mills timely appealed.

                 On appeal, counsel filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967).                        In his Anders brief, Mills

contends that the district court erred in denying his request

to withdraw his guilty plea and that the district court abused

its discretion in finding a factual basis existed for his plea.

In     his   pro      se     supplemental       brief,       Mills        argues      that   the

Government violated his immunity agreement and that the district

court erred in determining his base offense level.                                   We affirm.

                 Mills first argues that the district court erred in

denying his motion to withdraw his guilty plea.                                      This court

reviews      a    district        court’s     refusal    to       allow    a   defendant      to

withdraw a guilty plea for abuse of discretion.                                United States

v. Wilson, 81 F.3d 1300, 1305 (4th Cir. 1996).                             A defendant may

                                               2
withdraw      a    guilty    plea      before       sentence    is    imposed      if    “the

defendant can show a fair and just reason for requesting the

withdrawal.”         Fed. R. Crim. P. 11(d)(2)(B).                     Six factors are

considered in reviewing the district court’s denial of a motion

to withdraw a guilty plea.                  United States v. Moore, 931 F.2d
245, 248 (4th Cir. 1991).

              This court closely scrutinizes the Fed. R. Crim. P. 11

colloquy   and      attaches       a   strong     presumption        that    the   plea    is

final and binding if the Rule 11 proceeding is adequate.                              United

States   v.       Lambey,    974 F.2d 1389,     1394     (4th    Cir.    1992).       A

voluntary and intelligent plea of guilty “is an admission of all

the elements of a formal criminal charge . . . and constitutes

an   admission       of    all   material       facts    alleged      in     the   charge.”

United   States       v.    Willis,     992 F.2d 489,   490    (4th     Cir.     1993)

(quotations omitted).              We have reviewed the record and conclude

that, to the extent that Mills moved to withdraw his guilty plea

during his first sentencing hearing, the district court did not

abuse its discretion in denying his motion.

              Mills       next     claims     the     district       court    abused      its

discretion in accepting his guilty plea because the plea was not

supported by a factual basis.                     This court reviews a “district

court’s finding of a factual basis for abuse of discretion, and

‘. . . will not find an abuse of discretion so long as the

district court could reasonably have determined that there was a

                                              3
sufficient      factual      basis    on    the     record      before   it.’”      United

States v. Ketchum, 550 F.3d 363, 367 (4th Cir. 2008)                              (quoting

United States v. Mastrapa, 509 F.3d 652, 660 (4th Cir. 2007)).

A district court may conclude that a factual basis exists to

support a plea from anything that appears on the record.                            United

States v. DeFusco, 949 F.2d 114, 120 (4th Cir. 1991).                                   Mills

admitted he was involved in a conspiracy to distribute cocaine,

twice acknowledged that he was responsible for at least fifteen

kilograms       of    cocaine,       and     stated       his    agreement       with     the

Government’s         factual      basis.           Accordingly,      the     record       was

sufficient to establish a factual basis on which the court could

accept Mills’ plea.

               In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

In doing so, we have considered the arguments asserted in Mills’

pro se supplemental brief and find them to be without merit.                              We

therefore deny Mills’ motion to produce record on appeal and

motion    of    errata      and   affirm     Mills’       conviction     and     sentence.

This court requires that counsel inform Mills, in writing, of

the right to petition the Supreme Court of the United States for

further review.         If Mills requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel    may       move   in    this     court    for    leave    to   withdraw        from



                                              4
representation.    Counsel’s motion must state that a copy thereof

was served on Mills.

            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    5